Citation Nr: 1712094	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-33 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 30, 2015, and in excess of 50 percent thereafter.


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The June 2011 rating decision granted entitlement to service connection for PTSD with an initial evaluation of 30 percent, effective April 20, 2011.  The Veteran filed a notice of disagreement with this initial rating in December 2011 and certified his appeal to the Board in a timely manner.  In a June 2016 rating decision, the RO granted an evaluation of 50 percent for the service-connected PTSD, effective November 30, 2015.  As this does not constitute a full grant of the benefits sought, the Board shall evaluate the claim for the entire appeal period.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 years or more years of age).


FINDINGS OF FACT

1.  Prior to November 20, 2012, the Veteran's service-connected PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood and difficulty in establishing and maintaining effective relationships.  

2.  From November 20, 2012 to the present day, the Veteran's service-connected PTSD has been productive of occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking and mood due to symptoms to include suicidal ideation and near-continuous depression.  


CONCLUSIONS OF LAW

1.  Prior to November 20, 2012, the criteria for a schedular rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  From November 20, 2012 to the present day, the criteria for a schedular rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A. 38 C.F.R. § 3.159 (b).

The duty to notify was satisfied by way of a letter mailed to the Veteran in May 2011. The letter informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006). Further, following full notification, the claim on appeal was readjudicated in the June 2016 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427, 437 (2006). 

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for resolution of the issues on appeal has been obtained. VA has obtained the Veteran's STRs and VA treatment records relevant to his claim. VA provided the Veteran with VA compensation examinations for his claim.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II. Increased Rating for PTSD

The Veteran has been service-connected for PTSD under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130, and was rated as 30 percent disabled prior to November 30, 2015. He seeks a rating in excess of 30 percent for this time period.  Additionally, he received a 50 percent rating for PTSD, effective November 30, 2015.  The Board shall evaluate entitlement to a rating in excess these ratings for the entirety of the appeal period.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt. 38 U.S.C.A. § 5107 (b).

DC 9411, and other DCs addressing psychiatric disabilities, is addressed under the General Rating Formula for Mental Disorders, which authorizes compensable ratings of 10, 30, 50, 70, and 100 percent. 

A 30 percent rating is warranted when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted under DC 9411 when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9434.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score within the range of 61 to 70 represents mild symptoms (e.g., depressed mood and mild sleep impairment) or some difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or coworkers). A score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score between 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

Analysis

As noted above, the RO awarded the Veteran an initial rating of 30 percent, effective April 20, 2011 for his service-connected PTSD, and a rating of 50 percent, effective November 30, 2015.   

For the reasons discussed below, the Board believes that increased initial ratings are warranted.  Indeed, for the period from April 20, 2011 to the date the RO received the Veteran's VA Form 9, November 20, 2012, an increased initial rating from 30 to 50 percent is warranted.  From November 20, 2012 to the present day, an increase from 50 to 70 is warranted.  

A. April 20, 2011 to November 20, 2012

Review of the medical and lay evidence of record demonstrates that the Veteran's disability picture most closely approximates the level of severity warranting a 50 percent rating during this time period.

Notably, a September 2010 VA treatment record contained the Veteran's report of attempting to choke his wife one night while he was asleep.  He described symptoms including occasional irritability, nightmares, intrusive thoughts, hypervigilance, avoidance of crowds and shopping centers, social isolation, feelings of depression, and feeling distrustful of others.  He further stated that his marriage was stable and he went to church.  The treatment provider noted that the Veteran displayed good hygiene, normal speech, cooperation, average intelligence, mild anxiety, normal motor skills, a normal thought process, and alertness.  There was no evidence of delusions, hallucinations, or suicidal and homicidal ideation.  He was assigned a GAF score of 52.

In February 2011, the Veteran submitted a buddy statement, which reiterated that the Veteran experienced nightmares of the traumatic events in Vietnam.

February 2011 and April 2011 VA treatment records documented the Veteran's reports of depression, sadness, re-experiencing, frustration, flashbacks, occasional nightmares, and intrusive thoughts.  Treatment providers noted that he displayed good hygiene, cooperation, normal motor skills, normal speech, a normal thought process, a euthymic mood, a calm and pleasant affect, fair concentration and memory, and varying levels of social activity.  He denied experiencing delusions, paranoid ideation, or homicidal and suicidal ideation.

In May 2011, the Veteran submitted a statement in support of his claim, describing flashbacks of violence in Vietnam, feelings of hopelessness, nightmares, that he had a poor appetite, and that he can no longer concentrate.

In June 2011, the RO afforded the Veteran a VA psychological examination.  He reported symptoms including recurring thought and images, heightened arousal, nightmares, startling easily with loud sounds, feeling very disturbed by thunder and lightning, fearfulness, feelings of numbness, sleep impairment, avoidance of crowded places, feelings of guilt, avoidance of reminder cues, difficulty being in groups of people, tearfulness, and waking to find himself choking his wife at night, as noted above.  The Veteran stated that he had retired about 10 years earlier due to his fibromyalgia.  He married his wife in 1976 and had one daughter and four stepchildren.  He reported having a good relationship with all of his family members.  He continued to hunt and fish, and would periodically go out and socialize with his wife.  He attributed his feelings of guilt, distrustfulness, and few social relationships to his PTSD.

The VA examiner noted that the Veteran displayed a normal thought process, normal communication, good hygiene, normal memory, normal speech skills, and normal orientation to person, place and time.  There was no evidence of delusions, hallucinations, inappropriate behavior, suicidal or homicidal thoughts, panic attacks, impaired impulse control, or obsessive or ritualistic behavior.  The Veteran displayed mild depression most of the time, which resulted in feelings of sadness and the tendency to remove himself from other people when he experienced intrusive thoughts.  Additionally, his experienced daily anxiety on a mild to moderate level, which resulted in difficulty being around crowds, trusting other people, and caused him to be hypervigilant in restaurants.  His nightmares were moderate and caused him to fear returning to sleep after waking.  The Veteran was assigned a GAF score of 60.  The examiner noted that he was capable of managing his financial affairs and routine responsibilities of self-care.  The examiner opined that the Veteran demonstrated an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD/mental condition signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal).

July 2011 and September 2011 VA treatment records noted that the Veteran reported feelings of irritability and depression, intrusive thoughts, feeling guarded in public, frequent nightmares about Vietnam, varying concentration difficulties, and a loss of interest in activities such as hunting and fishing.  Treatment providers noted that he displayed good hygiene, cooperation, normal motor skills, normal speech, a normal thought process, fair memory, a euthymic mood, and a pleasant and appropriate affect.  He denied experiencing hallucinations or suicidal and homicidal ideation.  In July 2011 he was assigned a GAF score of 45 and in September 2011, he was assigned a GAF score of 52.

In November 2011, the Veteran filed a notice of disagreement, in which he described experiencing thoughts and feelings related to Vietnam, as well as nightmares.  He stated that he did not socialize, aside from going to a restaurant with his wife and sister one time per year.  He explained that he experienced difficulty coping with thoughts of violence in Vietnam, but that he worked hard to support himself and minimize his intrusive thoughts.

VA treatment records from December 2011 to June 2012 documented the Veteran's reports of occasional nightmares, varied sleep, and intrusive thoughts.  During that time he was gardening, taking care of his daily routine, and caring for his great granddaughter.  Treatment providers noted that he displayed good hygiene, normal motor skills, normal speech, a normal thought process, a euthymic mood, fair concentration and memory, a calm and pleasant affect, cooperation, and varying levels of social activity.  He denied experiencing hallucinations or suicidal and homicidal ideation.  He was consistently assigned a GAF score of 52.  Specifically, in June 2012, he screened negative for depression.

The Board finds that during the time period from April 2011 to November 2012, a rating of 50 percent is warranted based on evidence of occupational and social impairment with reduced reliability and productivity.  Indeed, the Veteran regularly reported avoidance of crowds and shopping centers, social isolation, feelings of depression, and feeling distrustful of others.  He expressed at times an inability to concentrate, and feelings of hopelessness and sadness.  At his June 2011 VA examination, the Veteran was shown to have daily anxiety on a mild to moderate level, which resulted in difficulty being around crowds, trusting other people, and caused him to be hypervigilant in restaurants.  He on one occasion woke up choking his wife, and his GAF scores, as assigned by his VA treating physicians, were regularly at 52 during this period, with a one-time low at 45, and a one-time high at 60.  As noted above, under the DSM-IV, a score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Based on these factors, the Board finds that the Veteran's symptoms during this time period are more severe than those contemplated by the current 30 percent rating.  The Veteran does not demonstrate an ability to generally function satisfactorily with occasional decrease in work efficiency.  Rather, the Veteran's social isolation, daily anxiety, hypervigilance, and feelings of hopelessness impact his ability to establish and maintain effective relationships outside of his family.  Such symptoms more nearly approximate those contemplated in the assignment of a 50 percent rating. 

The Board however does not find that a rating in excess of 50 percent is warranted for this period.  As noted above, the Veteran consistently presented with good hygiene, normal speech, cooperation, average intelligence, mild to moderate anxiety, normal motor skills, a normal thought process, and alertness.  He reported having good relationship with his family members and a stable marriage.  At the June 2011 VA examination, the Veteran reported that he hunts and fishes, with no peer related problems.  Although he described waking up one night choking his wife, this appears to have occurred on only one occasion, and is not demonstrative of a frequent or extended showing of impaired impulse control (such as unprovoked irritability with periods of violence).   He has consistently denied suicidal ideation during this time period, and although he was assigned a GAF score of 45 at one point during this period in July 2011 (indicative of serious symptomatology), such does not appear congruent with the overall disability picture shown by the Veteran's own lay statements and treatment reports described above.  The Veteran did not demonstrate occupational and social impairment with deficiencies in most areas; therefore a 70 percent rating is not warranted.   

In the same vein, a 100 percent rating is also not for application during this time period, as the Veteran is not shown to be totally occupationally and socially impaired.   He demonstrated no correlated symptoms as itemized in the General Rating Formula for Mental Disorders, and his current symptoms do not prevent the establishment of family relationships.  

Thus, for the reasons described above, the Board finds that a 50 percent rating, but no higher, is warranted for the time period from April 20, 2011 to November 20, 2012.

B. November 20, 2012 to the present day

In November 2012, the Veteran filed a VA Form 9 to certify this appeal.  On that VA Form 9, the Veteran expressed for the first time thoughts of suicide.  He indicated that he did not have many friends and did not like crowds.  He reported "constant" thoughts of his stressors in Vietnam.  He indicated that he no longer socialized, and does not like to do the things he liked to do before.  The Board finds that the Veteran's statements submitted in November 2012 indicate a worsening in the severity of his symptoms, such that a higher rating of 70 percent may be assigned.  

These lay assertions are consistent with those presented and assessed at a November 2015 VA examination.  Indeed, when asked to rank the severity of his depression on a scale of 1-10 (where 0 is no depression and 10 is suicidal), the Veteran stated "8-9".   The Veteran reported worsening symptoms including recurrent, involuntary, and intrusive distressing memories of traumatic events; recurrent distressing dreams; a persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; concentration difficulties; sleep disturbance; depressed mood; anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood; decreased appetite; weight loss; and decreased energy level and libido.  He stated that he had been married to his wife for 39 years and enjoyed hunting and fishing, though he did not partake in those activities very often.  Notably, the VA examiner observed that the Veteran's PTSD had gotten worse since his last evaluation, and had evolved into major depressive disorder that was "recurrent severe without psychotic features."  

The Board recognizes that from the time the Veteran first reported thoughts of suicide in November 2012 to the time of the November 2015 VA examination (where he expressed near-suicidal levels of depression) and times thereafter, ongoing treatment reports appear to show that the Veteran's PTSD fluctuated in severity, and at times was assessed as more severe, and at times assessed as mild or moderate in degree.  Indeed, a November 2012 VA treatment record documented the Veteran's reports of depression and the tendency to dwell on his traumatic experiences in Vietnam.  He further stated that he would "thrash about" during sleep and was frustrated with his chronic pain.  He described symptoms including intrusive thoughts, nightmares, fearfulness, avoidance tendencies, a diminished interest in activities, emotional numbness, and sleep impairment.  His affect was anxious, constricted and frustrated.  On the other hand, in October 2015, the Veteran's PTSD symptoms were described by one VA physician as moderate, and his depression as mild.  That stated, the Board finds that any demonstrated remission during this time period is not necessarily demonstrative of improved symptoms such that a rating lower than 70 percent should be assigned.  

Indeed, with the onset of thoughts of suicide in 2012 and 2015, and upon examination being shown to be in a persistent negative emotional state, with markedly diminished interest or participation in significant activities, a persistent inability to experience positive emotions; irritable behavior and angry outbursts, decreased energy levels, and little desire to take part in activities he once enjoyed, the Board finds that the Veteran's symptoms manifest in occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking and mood.  Resolving all doubt in the Veteran's favor, the Board will make the staged rating effective the date he first expressed thoughts of suicide to VA. See Bankhead v. Shulkin, --- Vet. App. --- (2017 WL 1131190) (March 27, 2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  Accordingly, a 70 percent rating is warranted from November 20, 2012 to the present day.  

As above, the Board finds that a 100 percent rating is not warranted during this time period.  The Veteran maintains a longstanding relationship with his wife and grandchildren.  He does not exhibit gross impairment in thought processes, persistent delusions or hallucinations, and is not a persistent danger to himself or others.  Notably, an April 2016 VA treatment record indicated that the Veteran still lived with his wife and great granddaughter, enjoyed gardening, and was taking care of his daily routine and chores.  He reported that he was happy to spend time with his grandchildren.  He described symptoms including persistent guilt, intrusive thoughts, nightmares, avoidance of crowds, and occasional anxiety spells.  The treatment provider noted that he displayed good hygiene, good memory, varying concentration abilities, cooperation, normal motor and speech skills, a logical thought process, a calm and anxious affect, and an anxious and frustrated mood.  He denied suicidal or homicidal ideation.  The treatment provider opined that there was some improvement in his depression.  The Board accordingly finds that the Veteran's PTSD does not manifest in total occupational and social impairment.  

Extraschedular considerations

The Board must also consider whether the Veteran is entitled to an extraschedular rating for PTSD under the provisions of 38 C.F.R. § 3.321 (b)(1). Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards." See 38 C.F.R. § 3.321 (b)(1) (2014).

The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 . As noted above, the symptoms listed in 38 C.F.R. § 4.130  are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms associated with the service-connected PTSD are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  Id.   

The Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's only service-connected disability is PTSD.  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this regard, the Veteran has not contended, nor does the record otherwise reflect, that his PTSD renders him unemployable.  Indeed the Veteran reported that he retired due to his fibromyalgia.  Therefore, the Board finds that the issue of entitlement to a TDIU is not raised by the Veteran or the record and need not be further addressed.


ORDER

An initial rating of 50 percent, but no higher, for PTSD prior to November 20, 2012, is granted.

An initial rating of 70 percent, but no higher, for PTSD from November 20, 2012 to the present day, is granted.  



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


